NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                             FILED
                           FOR THE NINTH CIRCUIT
                                                                             JUN 10 2016
ELIZABETH A. CARTER,                             No. 13-36120            MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


              Plaintiff - Appellant,             D.C. No. 3:12-cv-05628-RJB

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert J. Bryan, Senior District Judge, Presiding

                        Argued and Submitted May 3, 2016
                               Seattle, Washington

Before: GRABER, BERZON, and MURGUIA, Circuit Judges.

      Claimant Elizabeth Carter appeals from the district court’s decision

dismissing her challenge to the administrative law judge’s ("ALJ") determination

that she is not disabled. Reviewing the district court’s decision de novo and the




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
ALJ’s decision for substantial evidence, Lockwood v. Comm’r Soc. Sec. Admin.,

616 F.3d 1068, 1071 (9th Cir. 2010), we affirm.

      1. The ALJ provided "specific [and] legitimate reasons" for giving little

weight to some of the treating doctors’ opinions. Jamerson v. Chater, 112 F.3d
1064, 1066 (9th Cir. 1997).

      In particular, it was proper for the ALJ to give little weight to a portion of

Dr. Sandra Ritland’s opinion that was uncertain and speculative, as well as a

portion of Dr. David Little’s opinion that did not rest on mental status testing. See

Chaudhry v. Astrue, 688 F.3d 661, 671 (9th Cir. 2012) ("The ALJ need not accept

the opinion of any physician, including a treating physician, if that opinion is brief,

conclusory, and inadequately supported by clinical findings." (internal quotation

marks omitted)).

      The ALJ properly gave little weight to the opinions of Dr. Brett T.

Copeland, Dr. Charles M. Regets, and Jeannette Revay because those opinions

were inconsistent with other medical evidence in the record and with Claimant’s

own testimony regarding her social and recreational activity level. See Ghanim v.

Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014) (noting that an inconsistency between

a treating physician’s opinion and a claimant’s daily activities is a specific and

legitimate reason to discount the treating physician’s opinion).


                                           2
      The ALJ did not err in failing to discuss the opinion of Dr. Sattar directly.

The ALJ’s finding of a severe mental impairment is consistent with Dr. Sattar’s

opinion, and Dr. Sattar’s conclusions are consistent with the residual functional

capacity ("RFC") that the ALJ found. Likewise, Claimant has not shown how Jeri

Lyn Reinertsen’s findings are inconsistent with the RFC. See Vincent ex rel.

Vincent v. Heckler, 739 F.2d 1393, 1394–95 (9th Cir. 1984) (per curiam) (stating

that the ALJ "need not discuss all evidence presented" and need only "explain why

significant probative evidence has been rejected" (internal quotation marks

omitted)).

      Finally, the ALJ did not err in affording great weight to the opinions of Drs.

Robert Hoskins, John F. Robinson, and William Lysak. Claimant has not

identified any change in her medical condition that would have prevented those

doctors from reaching their conclusions after they conducted their evaluations.

      2. The ALJ provided "clear and convincing reasons" for finding Claimant’s

testimony not fully credible, Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d
1155, 1160 (9th Cir. 2008), and those reasons are supported by substantial

evidence: Claimant’s medical history did not match her claims; Claimant did not

consistently seek out medical treatment for some of her alleged symptoms;

Claimant testified that she was able to perform tasks that suggested she was not as


                                          3
impaired as she had alleged; and Claimant’s medical records displayed a history of

her exaggerating her symptoms. See Ghanim, 763 F.3d at 1165 (noting that

"[d]aily activities may . . . be grounds for an adverse credibility finding if a

claimant is able to spend a substantial part of his day engaged in pursuits involving

the performance of physical functions that are transferable to a work setting"

(internal quotation marks omitted)); Chaudhry, 688 F.3d at 672 (noting permissible

grounds for supporting an adverse credibility determination, including the failure

to seek treatment or to follow a treatment plan); Tonapetyan v. Halter, 242 F.3d
1144, 1148 (9th Cir. 2001) (upholding an adverse credibility finding where the

ALJ cited, among other things, the claimant’s "tendency to exaggerate" and

"inconsistent statements"); Regennitter v. Comm’r of Soc. Sec. Admin., 166 F.3d
1294, 1297 (9th Cir. 1999) (noting that an ALJ’s determination that a claimant’s

subjective complaints are "inconsistent with clinical observations" can satisfy the

clear and convincing evidence requirement).

      3. The ALJ did not improperly reject lay witness evidence. The lay

witnesses reiterated many of Claimant’s complaints regarding the severity of her

back pain and mental symptoms, which were claims that the ALJ had permissibly

discredited. See Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir. 2012) ("[I]f the

ALJ gives germane reasons for rejecting testimony by one witness, the ALJ need


                                            4
only point to those reasons when rejecting similar testimony by a different

witness."); Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir.

2009) (holding that a lay witness’ testimony was properly rejected because the ALJ

had provided clear and convincing reasons for rejecting the claimant’s "similar"

testimony).

      4. Claimant submitted additional evidence to the Appeals Council

consisting of treatment notes from various health providers, as well as further

evaluation reports from Dr. Janis Lewis and Dr. Little. In making her residual

functional capacity determination, the ALJ relied on several medical evaluations

including the full opinions of Drs. Hoskins, Robinson, Lysak, and Trevelyan

Houck; the full opinions of Jeri Lyn Reinertsen and Sarah McEvoy; much of Dr.

Ritland’s opinion; much of Dr. Little’s prior opinion; and all of Dr. Lewis’ prior

opinion. The new evidence that Claimant submitted directly to the Appeals

Council is not enough to establish that all of the ALJ’s decision was not based on

substantial evidence.

      5. Claimant’s remaining arguments—that the ALJ erred in her assessment

of the RFC and in her conclusion that Claimant could perform jobs that exist in

significant numbers in the national economy—are derivative of the claims

discussed above. Claimant failed to show that the RFC was not based on


                                          5
substantial evidence. Because the RFC was not erroneous, the ALJ did not err in

relying on the vocational expert’s testimony that someone with Claimant’s

symptoms could perform jobs that exist in significant numbers in the national

economy.

      AFFIRMED.




                                         6